Allowable Subject Matter
1.	This office action is a response to communication submitted on 02/14/2019. 
Information Disclosure Statement
2. 	The information disclosure statement(s) (IDS) submitted on 02/14/2019 and 10/18/2021 are in compliance with the provisions of 37 CFR 1.97.
Accordingly, the information disclosure statement is being considered by the examiner.
3.	Claims 1-20 are allowed.
4. 	The following is an examiner’s statement of reasons for allowance:
5.	Scharf et al. (US 20110126467 A1; WO 2009106388 A1), Scholz (US 9777527 B2), Maass et al. (US 20020092243 A1), Hohn et al. (US 20090007493 A1) and SCHLESIGER et al. are the closest prior art disclosed.
However, regarding Claims 1, 8 and 13 the prior arts disclosed above do not teach or fairly suggest alone or in combination “identify a short drop request to move the window between the fully closed position and the short drop position; ensure that no freeplay associated with one of slack in the at least one cable and backlash of at least one window regulator lifter plate assembly and at least one rail exists in said window regulator system based on the plurality of freeplay pulses to provide accurate movement of the window, and control said motor based to selectively raise the window to the fully closed position in response to the door being shut and temporarily lower the window to the short drop position in response to identifying the short drop request”.
Related Prior Arts Made of Record
6.	The following related prior arts made of record that are considered pertinent to applicant’s disclosure to further show the general state of the art:
(US 10480234 B2) discloses a door panel having a window receiver and an internal compartment; a window; a division bar; and a regulator carried on said door panel, said 

Conclusion
7.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE CARRASQUILLO whose telephone number is (571)270-7879. The examiner can normally be reached on Monday to Friday, 8:30am - 5:00pm, Alternate Fridays off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571) 272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 

/JORGE L CARRASQUILLO/
Primary Examiner, Art Unit 2846